DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  November 29, 2021 has been entered.

Allowable Subject Matter
Claims 1-22 are allowed.
In regard to claim 1, the prior art does not teach or render obvious a detector configured to sense a change in electric resistance between the first electrode and the second electrode when a voltage is applied between the first  electrode and the second electrode, and a mechanical device to which the sensor is being attached, the mechanical device configured to generate an amount of conductive substance during an operation of the mechanical device, wherein the conductive substance includes a ferromagnetic material, wherein a distance between the first electrode and the second electrode of the sensor is configured to be adjustable according to the amount of conductive substance generated during the operation of the mechanical device to which the sensor is attached and in the combination as claimed.
Claims 2-9 and 15-21 further limit allowable claim 1, and, therefore, are also allowable.
In regard to claim 10, the prior art does not teach or render obvious a detector configured to sense a change in electric resistance between the first electrode and the second electrode when a voltage is applied between the first  electrode and the second electrode, and wherein the sensor is attached to the device, wherein the device is configured to generate an amount of conductive substance during an operation of the device, wherein the conductive substance includes a ferromagnetic material, wherein a distance between the first electrode and the second electrode of the sensor is configured to be adjustable according to the amount of conductive substance generated during the operation of the mechanical device to which the sensor is attached and in the combination as claimed.
Claims 11-14 and 22 further limit allowable claim 10, and, therefore, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896